Notice of Allowance
The Examiner assigned to the instant application has changed within the USPTO.  All future correspondence should be addressed to the Examiner signed below.
The amendments and response filed on 10 March 2022 are acknowledged and have been considered in their entirety.

Status of Application
Claim 21 is new; thus claims 1-21 are pending.  It is noted, the instant application is a Divisional application of 15/032,985 (now US patent 10584358).  

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 13 May 2022 has been considered be the Examiner.  See initialed and signed PTO/SB08.

Withdrawal of Previous Rejections of Record
The previous objections to the claims is withdrawn in view of the amendments to add “sequence” to “sequence identity”.  
The rejections of claim 7-14 under 35 U.S.C. 112(b) are withdrawn in view of the amendments claims and the amendment below to claim 13.  
All previous prior art rejections of record are withdrawn in view of reconsideration of the claims and upon Applicant’s favorable remarks.  Specifically, the remarks on p. 9, last paragraph to p.10 regarding the hypervariability of tracrRNA and trying to accurately predict them (even between closely related species).  

Election/Restrictions
Claims 1-14 and 21 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06 August 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alice Bonnen on 11 July 2022.
The application has been amended as follows: 

7.	(Currently amended) A chimeric RNA-protein complex comprising:
(a) a crRNA comprising a 3' region and a 5' region, wherein the 3' region comprises at least 20 consecutive nucleotides of a Clustered Regularly Interspaced Short Palindromic Repeats (CRISPR) repeat derived from L. buchneri and the 5' region comprises at least 20 consecutive nucleotides of a spacer sequence located immediately upstream of the repeat, and 
(b) a tracrRNA derived from L. buchneri comprising a 5' and 3' region, wherein at least a portion of the 5' region of the tracrRNA is complementary to the 3' region (repeat sequence) of the crRNA and the 3' region forms secondary structures with the target DNA in the presence of a Cas9 nuclease, and wherein the tracrRNA comprises a nucleotide sequence having at least 90% sequence identity to: 
(i) the nucleotide sequence of SEQ ID NO:60, or 
(ii) the nucleotide sequence comprising consecutive nucleotides 11-137 of SEQ ID NO:60; and
(c) a polypeptide comprising an amino acid sequence having at least 80% sequence identity to the Cas9 polypeptide L. buchneri comprising SEQ ID NO: 1.

13.	(Currently amended)  A vector comprising the expression cassette of claim 12.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims are drawn to chimeric RNA constructs (also w/ protein complexes) comprising (a) a crRNA comprising a 3' region and a 5' region, wherein the 3' region comprises at least 20 consecutive nucleotides of a Clustered Regularly Interspaced Short Palindromic Repeats (CRISPR) repeat derived from L. buchneri and the 5' region comprises at least 20 consecutive nucleotides of a spacer sequence located immediately upstream of the repeat, and (b) a tracrRNA derived from L. buchneri comprising a 5' and 3' region, wherein at least a portion of the 5' region of the tracrRNA is complementary to the 3' region (repeat sequence) of the crRNA and the 3' region forms secondary structures with the target DNA in the presence of a Cas9 nuclease, and wherein the tracrRNA comprises a nucleotide sequence having at least 90% sequence identity to: (i) the nucleotide sequence of SEQ ID NO:60, or (ii) the nucleotide sequence comprising consecutive nucleotides 11-137 of SEQ ID NO:60.  The prior art does not teach nor accurately suggest the tracrRNA of SEQ ID NO: 60 or those having 90% identity thereto.  As such, the instant claims are deemed both novel and non-obvious and claims 1-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        11 July 2022